Title: To George Washington from Colonel Elisha Sheldon, 13 April 1777
From: Sheldon, Elisha
To: Washington, George

 

Sir
Weathersfield [Conn.] 13th April 1777

On my arrival here, I met Major Blackden Who informed me that the Saddlery for the Regiment is nearly compleated, that Carbines for 4 Troops are ingaged to be made, that Pistols Could not be made, Wherefore he is endeavouring to buy up a number through the Country, that he has procured Steel for the Sword Blades & with the Hilts they are making.
As to men & Horses we are nearly Compleat, I beg pardon for troubling your Excellency with matters that I know Should not interfere with Affairs of much more importance, but I find myself under a necessity of making the proper excuse for the delay. The different manufacturers employed in their business, being intirely new, added to the plenty of money, which is no longer a Spur to industry, makes them move very Slowly.
The extraordinary prices which we are Obliged to pay for every thing, makes it necessary for me to Apply to your Excellency for more money then I expected—I therefore beg your Excellency will please to give the necessary Orders for furnishing me with the Sum of £4500 (there being no money in Connectt Treasury or Loan Office) for discharging the Accots Of the Regiment—I am very impatient to be acquiped and Join the Army—and I hope your Excellency will believe that on our part, to forward the Service no Attention or industry is Wantting. I am With great Respect Sir Your Very Humbe Sert

Elisha Sheldon

